Case: 1:20-cv-00608-SJD-KLL Doc #: 6 Filed: 09/02/20 Page: 1 of 1 PAGEID #: 17

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

Jerone McDougald,
Plaintiff(s),

ve Case Number: 1:20cv608

Larry Greene, Judge Susan J. Dlott
Defendant(s).
ORDER

The Court has reviewed the Report and Recommendation of United States Magistrate Judge Karen
L. Litkovitz filed on August 13, 2020 (Doc. 3), to whom this case was referred pursuant to 28 U.S.C.
§636(b), and noting that no objections have been filed thereto and that the time for filing such objections
under Fed. R. Civ. P, 72(b) expired August 27, 2020, hereby ADOPTS said Report and Recommendation.

Accordingly, plaintiff's motion to proceed in forma pauperis (Doc. 1) is DENIED.

Plaintiff is ordered to pay the full $400 fee ($350 filing fee plus $50 administrative fec) required to
commence this action within thirty (30) days. Plaintiff will be notified that his failure to pay the full $400
fee within thirty days will result in the dismissal of this action. See In re Alea, 286 F.3d, 382 (6 Cir.

2002).
The Court certifies pursuant to 28 U.S.C. §1915(a)(3) that an appeal of any Order adopting the

Report and Recommendation will not be taken in good faith. See McGore v. Wrigglesworth, 114 F.3d 601

(6 Cir. 1997).

IT IS SO ORDERED.

Susan J. Dlott

United States District Midge

 
